Citation Nr: 1422398	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-44 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel








INTRODUCTION

The Veteran had active service from October 1987 to August 1996 followed by reserve service through October 2006.

This case comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claims that her lumbar spine disability was incurred in or aggravated by active service and further aggravated by reserve service.

Initially, given the Veteran's claim that her lumbar spine disability was aggravated by reserve service, the AOJ should attempt to verify her periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

The service treatment records show that the Veteran injured her back in January 1988 when she fell and struck her back on a stair.  She had decreased range of motion, tenderness at T11-12 and L1, and thoracolumbar paraspinal muscle spasms.  She was diagnosed with rule out vertebral contusion, and paraspinal muscle spasms.  She complained of low back pain in November 1990 at which time she was found to have a very mild S curve of the upper lumbar spine and was diagnosed with a paravertebral strain and mild scoliosis of the lumbar spine.  She complained of low back pain a week later and was diagnosed with scoliosis of the thoracolumbar spine.  January 1991 x-rays continue to show scoliosis.  She reported a history of scoliosis during a July 1993 examination but examination did not show abnormal findings.

The Veteran was afforded a VA examination in August 2008 at which time she reported falling and striking her mid to lower back during service in 1990 and having progressively worse back pain since that time.  Examination showed tenderness and spasms in the paraspinal muscles in the mid to lower back and a minimal to mild scoliotic curvature of the lumbar spine that was detected during flexion.  X-rays showed mild scoliotic curvature of the lumbar spine but no evidence of acute or chronic injury.  The examiner diagnosed the Veteran with lumbar spine scoliosis and lumbar strain with paraspinal spasm.  The examiner opined that the Veteran's lower back condition was not caused by or a result of the inservice injury as there was no evidence of injury at the time and the Veteran probably had scoliosis for a long time that went undiagnosed as it was clinically silent.  The examiner stated that the lower back pain is due to a combination of muscle spasm and strain and perhaps some mechanical strain from the scoliosis.  The examiner stated that the fall did not cause scoliosis given the lack of injury at the time and the current lack of radiographic findings.  The examiner added that the Veteran may have developed musculoskeletal pain with advanced aging regardless as musculoskeletal pain is a common problem in society and is a disease of aging.

Although the VA examiner opined that the inservice fall did not cause the scoliosis and the scoliosis existed for a long time, the examiner did not provide an opinion on whether the scoliosis preexisted active service and was aggravated by such service or any verified period of ACDUTRA or INACDUTRA.  The examiner also did not provide an opinion specific to whether the current paraspinal muscle spasms and paravertebral strain are related to those diagnosed in service.  Thus, the AOJ should obtain a supplemental opinion that addresses the above.

Prior to obtaining the supplemental opinion, the AOJ should obtain any outstanding medical records.  On her claim for benefits, the Veteran indicated that she had been receiving ongoing treatment for her back.  However, she has not submitted any medical records or identified any healthcare providers.  Thus, the AOJ should again ask her to identify any healthcare providers that have treated her for her disability and obtain any records that she adequately identifies.


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any healthcare providers that have treated her for her lumbar spine disability.  Obtain any records that are adequately identified.

2.  Verify the Veteran's periods of ACDUTRA and INACDUTRA during her reserve service ending in October 2006.

3.  Then, arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner to obtain a supplemental opinion.  The examiner should consider the Veteran's statements regarding inservice injury and continuity of symptomatology since active service.  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner should address the following:

a) Identify/diagnose any current disability of the lumbar and thoracic spine. 

b) Whether there is clear and unmistakable (i.e. undebatable) evidence that any low back disability (e.g., scoliosis) pre-existed her active service.

c) If the answer to question (b) is in the affirmative, is there evidence that any low back disability increased in severity during the Veteran's active service or any verified period of ACDUTRA or INACDUTRA.  The Veteran's documented complaints of back pain and injury should be discussed.

d) If the Veteran's preexisting low back disability increased in severity or worsened while she was in service or any verified period of ACDUTRA or INACDUTRA, whether there is clear and unmistakable evidence (i.e. undebatable) that the back disability was not aggravated in service beyond its normal progression.  

e) If the answer to question (b) is in the negative (i.e., that the low back disability did not preexist service), whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability had its onset in service or is otherwise etiologically related to active service.

f) State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current paraspinal muscle spasms and paravertebral strain had their onset during or are causally related to those diagnosed during active service.  The examiner should acknowledge and address that the Veteran experienced muscle spasm and a contusion after suffering a fall in 1988.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

